Exhibit 10.2

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT #2 TO

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This Amendment #2 to LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(“Amendment”), is entered into between Syndax Pharmaceuticals, Inc., a Delaware
corporation having a place of business at 400 Totten Pond Road, Suite 110,
Waltham, MA 02451 USA (“Syndax”) and Kyowa Hakko Kirin Co., Ltd., a Japanese
corporation having a place of business at 1-9-2, Otemachi, Chiyoda-ku, Tokyo
100-0004, Japan (“KHK”), effective as of January 16, 2017 (the “Amendment
Effective Date”).

Reference is made to that the LICENSE, DEVELOPMENT AND COMMERCIALIZATION
AGREEMENT by and between Syndax and KHK entered into as of December 19, 2014
(“Agreement”), as previously amended. As of the Amendment Effective Date, the
Agreement is hereby further amended as set forth in this Amendment. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Agreement.

The parties agree that the following new sentences are hereby added at the end
of Section 4.4:

“Syndax shall use best efforts to ensure that a laboratory *** at the Medical
Oncology Branch, Center for Cancer Research, National Cancer Institute (“NCI”),
which has performed or is performing analyses of blood samples from one or more
Clinical Trials on Entinostat for Syndax under the Cooperative Research and
Development Agreement #836 “Preclinical and Clinical Development of MS-275
(NSC-706995), a Histone Deacetylase Inhibitor, as an Anti-Cancer Agent” (CRADA),
will, pursuant to KHK’s request, perform analyses of blood samples from one or
more Territory Trials in Japan on Entinostat being conducted by KHK (or its
licensees) and provide to KHK the data developed or generated therefrom. Unless
otherwise agreed upon between Syndax and KHK, the cost of such analyses of blood
samples to be paid to NCI shall be the following:

 

  (a) Total cost will be USD *** for *** samples. If the number of sample is
more than *** samples, additional costs will be USD *** per sample.

 

  (b) Syndax will pay to NCI USD *** as an initial payment upon the execution of
the amendment #12 of the CRADA with NCI. Syndax will pay to NCI the remaining
cost, USD *** plus the additional costs for more than *** samples (if
necessary), when NCI has completed the measurement.

 

  (c) The total cost shall not exceed USD *** without the express written
consent of Syndax and KHK.

Further, Syndax shall use best efforts to ensure that NCI will keep the
documents of the results for and on behalf of KHK at least for *** after the end
of such blood sample analyses.

Subject to the foregoing, the cost of such work for analyses of blood samples
from the Territory Trials and document retention will be borne by KHK using the
following procedure:

Payment for such support will be *** in connection with performing such analyses
and document retention, due on a ***. Syndax will pay to NCI the *** for such
work, and KHK agrees to reimburse Syndax for such cost no later than *** after
receipt of invoice(s) detailing same. Unless otherwise agreed between Syndax and
KHK, the maximum amount to be reimbursed by KHK shall be USD ***.”



--------------------------------------------------------------------------------

All other terms, obligations and conditions of the Agreement shall remain in
full force and effect.

This Amendment may be executed in one or more counterparts by the parties by a
person having authority to bind the party, each of which when executed and
delivered by facsimile, electronic transmission or by mail delivery, will be an
original and all of which shall constitute but one and the same Amendment.

 

Syndax Pharmaceuticals, Inc.     Kyowa Hakko Kirin Co., Ltd. By:  

/s/ Allan Shaw

    By:  

/s/ Tamao Watanabe

Name:   Allan Shaw     Name:   Tamao Watanabe Title:   CFO     Title:  
Effective Officer,         Director,         Head of Business Development
Department Date:   January 18, 2017     Date:   January 16, 2017

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2